                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARVILLE MOWATT

              Plaintiff,

v.                                                       CV No. 18-660 KG/CG

BULL ROGERS, INC.,

              Defendant.

                      ORDER TO SUBMIT CLOSING DOCUMENTS

       THIS MATTER is before the Court on the March 5, 2019 settlement conference,

where the parties settled this matter, (Doc. 24).

       IT IS THEREFORE ORDERED that the parties shall submit closing documents

by April 5, 2019.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
